Citation Nr: 1436118	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  14-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Birmingham, Alabama


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979, from March 1981 to November 1982 and from and September 1984 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision of the agency of original jurisdiction (AOJ) denying the benefit sought.    

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the Montgomery, Alabama Regional Office.  A transcript of the hearing has been associated with the claims file.  

The Veteran's Veterans Benefits Management System (VBMS) claims folder includes a VA Form 9 submitted by the Veteran in March 2011.  In this form, she referred to entitlement to a certain medical device.  Generally, the filing of a VA Form 9, such as this one, represents the final step in the appeal process before a matter is ripe for Board disposition.  See 38 C.F.R. § 20.200 (2013).  Here, however, the Board cannot take appellate jurisdiction over any issue(s) addressed in this VA Form 9 at this time because the claims file contains no decision either denying or granting this benefit.  Such a decision is a prerequisite for the Board's jurisdictional authority.  See 38 C.F.R. §§ 3.103(f), 20.200 (2013).  Therefore, the matter is referred to the AOJ for all appropriate action.  38 C.F.R. § 19.9(b) (2013).

Similarly, the Veteran previously filed a VA Form 9 in March 2001 arguing that an earlier grant of a 100 percent schedular rating by the RO for PTSD did not resolve her appeal because her disability warranted "either a 100% total and permanent schedular rating or a total disability rating based on my being unemployable."  Earlier in a July 2000 statement, she specified that she was pursuing this appeal because she felt that "[a] total disability rating for individual unemployability is considered permanent in nature and qualifies my spouse and children for federal education benefits under Chap 35 and also insurance coverage under CHAMPVA."  In May 2001, following her March 2001 VA Form 9, the RO issued a rating decision granting permanent and total status to her 100 percent schedular rating for PTSD, and establishing eligibility to Dependents' Educational Assistance under Chapter 35.  The matter was not then transferred to the Board for appellate disposition.  However, because the benefits sought on appeal, as specified in her July 2000 statement and March 2001 VA Form 9, were granted, the appeal was resolved and the matter is not now before the Board.  See 38 C.F.R. §§ 20.101(a), 20.200 (2013); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014); AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Because of a service-connected back disability, the Veteran wears a back brace and uses a cream, which cause wear to her clothing.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have been met.  38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In pertinent part, a clothing allowance is authorized if the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing or uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outergarments.  See 38 C.F.R. § 3.810(a)(1) (2013).

Here, the Veteran is service-connected for a low back disorder.  She applied for a clothing allowance in 2012, which was denied.  She wrote in support of her claim in May 2013 that she wears a back brace and uses a cream for her back, both of which cause wear and tear to her clothing.  Her VA treatment records tend to corroborate her assertions, as they show a back brace and prescriptions for multiple topical creams to relieve her pain.  

By resolving all material issues of fact and law in her favor, the Board finds that entitlement to an annual clothing allowance is warranted.  Accordingly, the claim is granted.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.


ORDER

Entitlement to an annual clothing allowance is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


